CRIST, Judge.
The trial court granted summary judgment in plaintiff’s favor as to Count II of its petition seeking recovery against defendants King and Tinsley as personal guarantors for defaulted loans made to defendant Four Leaf Corporation.
The record before us discloses no disposition of plaintiff’s Count I against Four Leaf. Insofar as the summary judgment did not dispose of all parties and all issues presented to the court below, we dismiss this appeal as premature. Bolin v. Farmers Alliance Mutual Insurance Co., 549 S.W.2d 886 (Mo. banc 1977).
Appeal dismissed.
DOWD, C.J., and SNYDER, J., concur.